 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          LIBERTY MUTUAL INSURANCE                       CASE NO. C19-1652 MJP
            COMPANY,
11                                                         MINUTE ORDER
                                  Plaintiff,
12
                   v.
13
            FRANK COLUCCIO
14          CONSTRUCTION CO INC,

15                                Defendant.

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court is in receipt of Plaintiff’s Motion for Temporary Restraining Order. Dkt. No.
19
     6. Defendant’s opposition must be filed by no later than Thursday, October 31, 2019, and the
20
     motion will be noted for November 1, 2019.
21

22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed October 28, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
